Citation Nr: 0705437	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-38 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1995, rating decision which assigned a 30 percent 
rating for status post mitral valve replacement secondary to 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on essentially continuous active duty from 
October 1951 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

The veteran testified before the undersigned at a hearing 
held at the RO in March 2006.


FINDINGS OF FACT

1.  A September 1995, rating decision granted service 
connection and assigned a 30 percent rating for status post 
mitral valve replacement secondary to rheumatic heart 
disease.  The veteran did not perfect an appeal to that 
rating decision.

2.  The September 1995, rating decision was based on the 
evidence then of record and constituted a reasonable exercise 
of rating judgment.


CONCLUSIONS OF LAW

1.  The September 1995, rating decision is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The September 1995, rating decision that assigned an 
initial 30 percent rating for status post mitral valve 
replacement secondary to rheumatic heart disease, was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim.  The provisions 
of the VCAA, and of the implementing regulations codified in 
part at 38 C.F.R. § 3.159, are not, however, applicable to a 
claim of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.

Id. at 245.  See also Bustos v. West, 179 F.3d 1378, 1381 
(1999) (holding that to prove the existence of CUE as set 
forth in 38 C.F.R. § 3.105(a), claimant must show that an 
outcome-determinative error occurred; that is, an error that 
would manifestly change the outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that a clear and unmistakable error is one of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  When attempting to raise a 
claim of clear and unmistakable error, a claimant must 
describe the alleged error with some degree of specificity, 
and, unless it is the kind of error that, if true, would be 
clear and unmistakable error on its face, must provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Id. at 43- 
44.  Fugo further held that neither a claim alleging improper 
weighing and evaluating of the evidence in a previous 
adjudication, nor general, non-specific claims (including 
sweeping allegations of failures to follow the regulations or 
to provide due process), meet the restrictive definition of 
clear and unmistakable error.  Id.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

In the September 1995 rating decision, VA assigned a 30 
percent rating for status post mitral valve replacement 
secondary to rheumatic heart disease under 38 C.F.R. § 4.104, 
Diagnostic Code 7016.  That diagnostic code was used to 
designate a heart valve replacement (prosthesis).  See 38 
C.F.R. § 4.104 (1995).

In September 1995, 38 C.F.R. § 4.104 provided that a 100 
percent rating was warranted for heart valve replacement for 
a period of one year following implantation of the prosthetic 
valve.  This 100 percent rating was to commence after an 
initial grant of a one-month total rating period under 38 
C.F.R. § 4.30 (1995), following hospital discharge.  At the 
conclusion of this one-year postoperative evaluation period, 
residual disability was to be evaluated as rheumatic heart 
disease under the provisions of 38 C.F.R. § 4.104, Code 7000 
(1995), with a minimum rating of 30 percent.  38 C.F.R. § 
4.104, Code 7016 (1995).

A 30 percent evaluation was warranted for inactive rheumatic 
heart disease for three years from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, when there were cardiac manifestations 
during the episode or recurrence.  A 30 percent evaluation 
was also in order when there was a diastolic murmur with 
characteristic electrocardiogram (EKG) manifestations or a 
definitely enlarged heart.  A 60 percent evaluation required 
definite heart enlargement; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; and preclusion of more than light manual labor.  
38 C.F.R. § 4.104, Code 7000.  

The record shows that the veteran was notified of the 
September 1995, rating decision and of his appellate rights 
with respect thereto in October 1995.  The veteran did not 
perfect an appeal to that rating decision.  The September 
1995, rating decision is therefore final.  38 U.S.C.A. § 
7105.

Turning to the September 1995, rating decision itself, that 
determination granted service connection and assigned a 30 
percent rating for status post mitral valve replacement 
secondary to rheumatic heart disease.  

The basis for the assigned rating was explained as follows.  
In December 1992, the veteran's mitral valve was replaced 
after discovery of a heart murmur.  At that time, he was 
operated on because of hemptysis and dyspnea, which are 
characteristic of mitral valve disease.  Examination of the 
heart in May 1995 revealed that it was normal with normal 
rhythms and no murmurs, gallop, or rub.  On general medical 
examination in May 1995, a diagnosis of status post mitral 
valve replacement, regular sinus rhythm, was given.  

The September 1995, rating decision cited this diagnosis as 
well as the VA examiner's note that the cause of the problem 
no doubt was rheumatic fever and rheumatic heart disease.  
The September 1995 RO decision also cited the VA examiner's 
conclusion that the veteran's prior hospitalization for chest 
pain and shortness of breath in 1960 actually could well have 
resulted from an acute rheumatic fever.  The September 1995, 
rating decision reviewed all of the evidence of record, 
including service medical records as well as the May 1995 VA 
examination report.

Boiled down to their essence, the arguments of the veteran 
and his representative as to why the September 1995, rating 
decision contained CUE are twofold.  First, the veteran and 
his representative contend that a February 1993 medical 
treatment record from the Wenatchee Valley Clinic in Moses 
Lake, Washington, was in constructive custody of VA.  They 
hold that consideration of this treatment record would have 
resulted in a greater than 30-percent disability rating for 
the veteran.  Second, the veteran and his representative 
contend that an initial higher disability evaluation was 
warranted because the May 1995 VA examination on file in fact 
showed the claimant to be unemployable at that time.

As to the February 1993 opinion letter from Wenatchee Valley 
Clinic in Moses Lake, Washington, it is signed by someone 
called Pease, who is identified as from Internal Medicine 
(the December 2003 CUE claim names a certain Dr. Pease).  Dr. 
Pease opined that he believed the claimant would be 
considered disabled from working his usual type of job.  At 
the veteran's March 2006 hearing, his representative 
characterized the September 1995 rating board's ignorance of 
this document as an example where the doctrine announced in 
Bell v. Derwinski, 2 Vet. App. 611 (1992), should be applied.  
Additionally, a hearing witness testified to having seen this 
particular Wenatchee Valley Clinic document when personally 
reviewing the veteran's medical records at the Spokane, 
Washington, VA Medical Center (VAMC) prior to the September 
1995 rating decision.

The Board notes that Bell doctrine holds that Federal 
records, e.g., VA treatment records and Vet Center records, 
are considered part of the record on appeal since they are 
within VA's constructive possession, and such records may 
have bearing on the veteran's claim.  Thus, the veteran and 
his representative contend that VA should have incorporated a 
review of Dr. Pease's February 1993 Wenatchee Valley Clinic 
opinion letter into its consideration of the evidence before 
adjudicating the claim in September 1995.

In the first instance, the Board finds that Bell is 
inapplicable to Dr. Pease's opinion letter for the simple 
reason that the Wenatchee Valley Clinic is not a Federal 
government organization.  Bell's constructive possession rule 
for Federal documents does not apply to non-Federal records.  
Moreover, to the extent that the veteran argues that the RO 
should have specifically obtained this record prior to 
rendering the September 1995 rating decision, at most he 
raises an argument that VA failed to assist him in his claim.  
Such an alleged failure in assistance does not amount to CUE.  
Fugo.

The evidence further indicates that the February 1993 opinion 
letter from Dr. Pease was not associated with the claims file 
until December 12, 2003.  On that date, VA received the 
veteran's written statement in support of the CUE claim 
explaining the aforementioned attached opinion letter.  There 
is otherwise nothing in the record to support the contention 
that Dr. Pease's February 1993 Wenatchee Valley Clinic 
opinion letter was evidence of record in VA's custody at the 
time of the September 1995, rating decision.  Indeed, neither 
his original April 1995 claim nor any subsequent writings 
filed did the veteran report the existence of this document.  

In this regard, the Board acknowledges the testimony that the 
February 1993 letter was part of the veteran's VA outpatient 
clinic record in September 1995.  There is no evidence, 
however, that was available in September 1995 that supports 
this assertion, and nothing more than testimony has been 
offered in support of this assertion.

The evidence that was available shows that the opinion in 
question was associated with the evidence of record 
approximately eight years after the September 1995 rating 
decision.  A determination that there is CUE in a rating 
decision must be based on the record and the law that existed 
at the time of the prior RO decision.  Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  Consequently, Dr. Pease's 
February 1993 Wenatchee Valley Clinic opinion letter, and any 
documents since September 1995 reflecting the opinion, cannot 
be considered in determining whether there is CUE in the 
September 1995 rating decision.

As to the contention that the May 1995 VA examination 
revealed the veteran to be unemployable at the time, while 
the May 1995 examination report was of record in September 
1995, the May 1995 report specifically states that the 
appellant was retired.  It does not state that the appellant 
was unemployable.  The examiner reported the veteran's 
medical history and the results of a physical examination, in 
addition to the diagnostic findings already summarized above.  
Radiological impressions as well as a pulmonary function 
report and laboratory report were also attached to the 
examination report of record.  There was no discussion in the 
May 1995 VA examination report that the veteran could not 
work because of his residuals of a mitral valve replacement.  
The Board, for its part, cannot read into the VA examination 
report what patently is missing.  Based on the evidence in 
the VA examination report, as reported above, the RO 
determined that a 30 percent disability rating was warranted.  
In essence, the veteran is merely disagreeing with how the RO 
weighed the facts before it.  Such mere disagreement as to 
how the RO weighed the facts before it does not constitute 
CUE.  Fugo.

In sum, the record does not reflect that either the correct 
facts as they were known in September 1995 were not before 
the RO, or that the statutory or regulatory provisions extant 
at the time were incorrectly applied.  The veteran's and his 
representative's contentions with reference to the weighing 
of evidence do not constitute CUE, and neither do their 
contentions regarding any failure in VA's duty to assist.  In 
short, the Board concludes that the September 1995, rating 
decision constituted a reasonable exercise of rating judgment 
under the law as it then existed, and that the assignment of 
an initial 30 percent disability evaluation was not clearly 
and unmistakably erroneous.  Accordingly, the Board has 
determined that CUE has not been shown in the September 1995, 
rating action.

In Simmons v. Principi, 17 Vet. App. 104, 114 (2003), the 
Court held that the proper remedy for the Board, when 
confronted with an inadequately pled CUE claim collaterally 
attacking an RO decision, is to dismiss the challenge without 
prejudice.  In the instant case, the veteran's contentions 
boil down to allegations that the rating board in September 
1995 improperly weighed the evidence or failed in any duty to 
assist him.  As noted previously, such allegations can not 
establish the presence of CUE in a final rating decision.  
The veteran has not otherwise presented any argument as to 
why CUE exists in the September 1995, rating decision.  In 
accordance with Simmons, the Board concludes that dismissal 
without prejudice of the veteran's claim is appropriate.


ORDER

Clear and unmistakable error not having been found in a 
September 1995, rating decision which assigned a 30 percent 
rating for status post mitral valve replacement secondary to 
rheumatic heart disease, the appeal is dismissed without 
prejudice.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


